Exhibit 10.17

EX-10.17

SUMMARY OF OUTSIDE DIRECTOR COMPENSATION

Outside Director Compensation

Pursuant to our 2010 Non-Employee Director Compensation Program, directors who
are not our employees or employees of our subsidiaries receive an annual
retainer fee of $100,000. The independent Lead Director receives an additional
retainer fee of $15,000. Chairpersons of the Compensation Committee and the
Audit Committee receive an additional $20,000 retainer fee, and the Chairperson
of the Governance & Nominating Committee receives an additional $10,000 retainer
fee. Non-employee directors also receive retainer fees for membership on the
Compensation, Audit and Executive Committees. Committee member retainers are
$10,000 for Compensation Committee members and $15,000 for Audit Committee and
Executive Committee members. Directors receive no additional compensation for
participation in Board of Directors’ or committee meetings. Directors are,
however, reimbursed for travel and other expenses related to attendance at these
meetings as well as travel and other expenses related to attendance at
educational seminars approved in advance by the Governance & Nominating
Committee.

Stock options and restricted shares are granted to non-employee directors from
time to time pursuant to our 2010 Long Term Compensation Plan. These grants are
typically made following a director’s initial election to the Board and each
time the director is re-elected by the shareholders to serve a new term. The
annual awards, which are comprised of 50 percent stock options and 50 percent
restricted shares, typically have a “grant date fair value” of approximately
$100,000, calculated in accordance with FASB ASC Topic 718 (formerly FAS 123R).
All stock options and restricted shares granted to non-employee directors are at
the closing market price on the date of grant and vest on the first anniversary
of the date of grant.